                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ROBERT TAYLOR,
                                                     Case No. 2:17-CV-11473
        Plaintiff,
v.                                                   Honorable Nancy G. Edmunds

UNIVERSITY OF MICHIGAN,

        Defendant.
                        /

               ORDER ACCEPTING THE MAGISTRATE JUDGE’S
           DECEMBER 03, 2018 REPORT AND RECOMMENDATION [ 39 ]

     Pending before the Court is the magistrate judge’s December 3, 2018 report and

recommendation (ECF No. 39). The magistrate judge recommends that the Court deny

Defendant’s motion to dismiss (ECF No. 30). The Court is fully advised in the premises

and has reviewed the record and the pleadings. Neither party filed objections to the

magistrate judge’s report and recommendation. “[T]he failure to object to the magistrate

judge’s report[] releases the Court from its duty to independently review the matter.” Hall

v. Rawal, 09-10933, 2012 WL 3639070, at *1 (E.D. Mich. Aug. 24, 2012) (citation omitted).

The Court nevertheless agrees with the magistrate judge’s recommendation. The Court

therefore ACCEPTS and ADOPTS the magistrate judge’s report and recommendation

and DENIES Defendant’s motion to dismiss.




                                            1 
 
     SO ORDERED.


                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: April 18, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 18, 2019, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager
 




                                           2 
 
